Citation Nr: 0200954	
Decision Date: 01/28/02    Archive Date: 02/05/02

DOCKET NO.  96-46 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active duty from January 1969 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Medical and Regional 
Office Center (MROC) in Honolulu, Hawaii.

The September 1995 rating decision found no new and material 
evidence to reopen the claim for service connection for PTSD.  
The Board affirmed that determination in a July 1999 
decision.  The veteran appealed the Board decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  Pursuant 
to a joint motion, by Order dated in February 2000, the Court 
vacated the July 1999 Board decision and remanded the case to 
the Board.  The Board's August 2000 decision found new and 
material evidence to reopen the claim for service connection 
for PTSD but remanded the case to the VAMROC for completion 
of additional development.  The case is now again before the 
Board for final appellate review.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran is currently diagnosed as having PTSD as a 
result of in-service trauma.  

3.  The record does not support a finding that the veteran 
engaged in combat with the enemy during active duty service 
in Vietnam.  

4.  There is no verified in-service stressor of record.    



CONCLUSION OF LAW

PTSD was not incurred or aggravated during active duty 
service.  38 U.S.C.A. 
§§ 1110, 1154, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
September 1995 rating decision, September 1996 statement of 
the case, and supplemental statements of the case dated 
through May 2001, the VAMROC provided the veteran and his 
representative with the applicable laws and regulations and 
gave notice as to the evidence needed to substantiate his 
claim.  In addition, by letter dated in August 2001, the 
VAMROC advised the veteran and his representative of the 
enactment and effect of the VCAA, informed him of the 
evidence still needed to substantiate his claim, and allowed 
additional time in which to submit, or authorize VA to 
obtain, that evidence.  The VAMROC did not receive any 
response from the veteran or his representative within the 
allotted time.  

With respect to the duty to assist, the VAMROC has secured 
relevant VA treatment records and private records as 
authorized by the veteran.  The VAMROC has also taken 
reasonable steps, discussed in detail below, to secure 
service records relevant to his claim.  Review of the claims 
folder reveals no circumstance under which a medical 
examination might be required.  Finally, as the veteran and 
his representative have had ample opportunity to submit 
evidence and argument in support of his claim, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from the August 2000 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  Specifically, the Board 
remanded the case so that the VAMROC could attempt to verify 
the veteran's alleged in-service stressors.  By letter dated 
in September 2000, the VAMROC informed the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) of 
the veteran's name and dates of service and assignment 
location in Vietnam and requested evidence to support the 
occurrence of an in-service stressor, i.e., unit reports and 
daily logs.  USASCRUR's November 2000 response indicated that 
there was insufficient information to perform a meaningful 
search of records and described the type of detailed 
information needed.  In response to the VAMROC's February 
2001 letter requesting such information, the veteran 
submitted a written statement dated in February 2001 
outlining traumatic experiences in service.  The statement 
also indicated that he otherwise was unable to recall any 
exact names, dates, or locations.  In May 2001, the VAMROC 
sent to the USASCRUR the veteran's DD214, service personnel 
records, and copies of April 1998 and February 2001 
statements from the veteran, along with his previous service 
information.  USASCRUR again responded in May 2001 that the 
information was insufficient, with specific respect to dates, 
to effectively research its records.  Considering the 
veteran's admitted inability to recall additional information 
in light of USASCRUR's statements, the Board is satisfied 
that the VAMROC has complied with its remand instructions and 
taken reasonable steps to assist the veteran in developing 
facts pertinent to his claim.   

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303(a) (2001).  Generally, service connection 
requires evidence of a current disability with a relationship 
or connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).

If a veteran engaged in combat with the enemy, and an injury 
or disease is alleged to have been incurred or aggravated in 
combat, such incurrence or aggravation may be shown by 
satisfactory lay evidence, consistent with the circumstances, 
conditions, or hardships of combat, even if there is no 
official record of the incident.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d). 

During the pendency of this appeal, VA regulations concerning 
the adjudication of a claim for service connection for PTSD 
changed, effective March 7, 1997.  Prior to March 7, 1997, 
38 C.F.R. § 3.304(f) provides, in pertinent part, as follows: 
Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or other similar combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1996).  

Effective March 7, 1997, 38 C.F.R. § 3.304(f) provides, in 
pertinent part, as follows: Service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2001) (as amended by 64 Fed. Reg. 32,807-32808 
(1999)) (effective March 7, 1997) (implementing the decision 
in Cohen v. Brown, 10 Vet. App. 128 (1997)).  

Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process is concluded, the version more 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  However, the Board notes that the 
amended version of 38 C.F.R. § 3.304(f) serves to codify the 
previously existing statutory and case law, specifically 
concerning combat veterans, when considered in conjunction 
the regulation.  Therefore, the amended version is not more 
favorable to the veteran.      

In this case, there are multiple diagnoses of PTSD related to 
the veteran's period of active duty service in Vietnam.  The 
sole remaining issue, therefore, is whether there is credible 
supporting evidence that his claimed in-service stressors 
occurred.  

The veteran's service records reflect 11 months of service in 
Vietnam from March 1970 to February 1971.  In Vietnam, the 
veteran was attached to the 331st Signal Company, 39th Signal 
Battalion.  Although his DD214 shows a military occupational 
specialty (MOS) of Radio Relay and Carrier Operator, service 
personnel records show duty as "Sr Mux Equip Attnd," though 
both designations have the same MOS number, 31M20.  In 
addition, service personnel records reflect participation in 
an unnamed campaign.  Awards consist of the National Defense 
Service Medal, Vietnam Service Medal, and Vietnam Campaign 
Medal.  Service medical records, including the report of the 
February 1971 separation examination, show no treatment for 
wounds or injuries or for psychiatric complaints.    

In multiple written statements, some prepared with the 
assistance of Vet Center personnel, the veteran described his 
service in Vietnam.  Generally, he related being on guard 
duty, either at a stationary post or in guarding equipment 
convoys.  The convoys were frequently subject to sniper fire.  
The veteran indicated that he shot and was shot at.  In an 
October 1996 statement, he indicated that he was scared the 
whole time he was in Vietnam, that he got shot at and thought 
he would die.  He thought it was ridiculous to expect him to 
remember the dates he was shot at, more than 26 years ago.  
VA outpatient notes dated in June 1997 stated that he was 
shot at despite the radio technical MOS.  In a July 1997 
statement, the veteran stated that his stressors started when 
he got to Vietnam, that noises were coming from everywhere 
and things were happening very fast.  He was unable to recall 
full names, addresses, towns or places in which he served.  

During his August 1997 personal hearing, the veteran stated 
that he had difficulty remembering what happened to him in 
Vietnam, that he had blocked it all out when he got home.  He 
related that he was assigned to a signal unit, but he never 
did what he was trained to do.  He rode guard duty on 
convoys, which sometimes came under sniper fire.  The veteran 
was not aware of anyone being killed or injured during those 
attacks.  However, in base camp he saw casualties and dead 
Vietnamese.  

The report of psychological evaluation in October and 
November 1997 showed that the veteran served with II Corps in 
radio relay, although the majority of his duties were 
actually guard duty on transport vehicles or stationary 
positions.  He was frequently exposed to sniper fire while 
transporting equipment and supplies.  On at least one 
occasion, the person riding in the truck behind him was 
killed by sniper fire.  At least half of the convoys were 
exposed to sniper fire.  He had been exposed to dead 
civilians.  The veteran experienced conflict between being in 
combat situations with a gun in his hand and his religious 
upbringing.  He was worried that he may have killed people, 
but did not remember and did not want to remember.  

In his April 1998 statement, the veteran related that he had 
several enemy encounters while on truck trips delivering 
cargo.  He had been shot at a number of times when delivering 
things to a naval post.  In addition, he saw dead and maimed 
people and body bags.  He could not recall other details.  

The VAMROC received a February 2001 statement prepared by a 
Vet Center counselor based on the veteran's statements.  He 
arrived in Saigon and was sent to Long Binh to join his unit, 
331st SigCo/39Th SigBn.  On his first day in country, he 
witnessed 40 to 50 dead American soldiers being loaded into 
body bags for shipping back to the states.  The veteran 
thought he would serve as a radio operator.  Instead, he 
participated in multiple convoy operations where he rode 
shotgun around various camps in Vietnam.  He experienced 
multiple sniper attacks on these convoys and was nearly 
killed on several missions.  During one attack, he was almost 
run over by a truck when taking cover, but was pulled out of 
the way by a fellow soldier.  The statement indicated that 
the veteran's medical evaluations showed that he was unable 
to recall specific information as a result of his past trauma 
and his desire to move beyond his Vietnam experiences.

The initial issue the Board must address is whether the 
veteran engaged in combat with the enemy.  See Gaines v. 
West, 11 Vet. App. 353 (1998) (Board must make a specific 
finding as to whether the veteran engaged in combat).  If so, 
lay evidence of a combat-related stressor is sufficient to 
establish its occurrence if consistent with combat 
experiences.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) and 
(f).  If not, or if the stressor is not related to combat, 
the record must contain credible supporting evidence which 
corroborates the veteran's testimony or statements.  Cohen, 
10 Vet. App. at 147; Moreau v. Brown, 9 Vet. App. 389, 395 
(1996).  However, after-the-fact medical nexus evidence 
cannot also be the sole evidence of the occurrence of the 
claimed stressor.  Cohen, 10 Vet. App. at 145; Moreau, 9 Vet. 
App. at 396.  

With respect to whether the veteran engaged in combat with 
the enemy, the Board notes that service records are negative 
for combat-related duty designations, awards or citations, 
wounds or injuries, or other indicia of combat.  There is no 
lay evidence from service "buddies" or other persons 
relating any combat-related activity the veteran performed in 
service.  Although service personnel records reflect 
participation in an unnamed campaign, there is no additional 
supporting evidence to suggest combat activity.      

Similarly, there is no credible supporting evidence that any 
of the alleged in-service stressors actually occurred.  
Cohen, 10 Vet. App. at 147; Moreau, 9 Vet. App. at 395.  
Attempts to verify his stressors have been unsuccessful.  
USASCRUR indicates that more specific information, 
particularly dates, is required to perform meaningful 
research of military records.  Despite repeated 
opportunities, the veteran has not provided that information.  
See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to 
assist the veteran, not a duty to prove his claim while the 
veteran remains passive); accord Wood v. Derwinski, 1 Vet. 
App. 190 (1991).

In fact, there are only two types of evidence suggesting that 
the veteran engaged in combat with the enemy in Vietnam or 
that any of his alleged in-service stressors actually 
occurred: the veteran's own statements and post-service 
medical evidence.  The veteran states, among other things, 
that he was shot at while guarding convoys and feared for his 
life.  The medical evidence, which is itself based on the 
veteran's statements, reflects the opinion that the veteran 
was unable to recall specific information because of his past 
trauma in Vietnam.  The basic argument appears to be that, 
based on the medical opinion, the trauma must have occurred, 
such that either the veteran qualifies as a combat veteran or 
that there is supporting evidence as to the occurrence of the 
in-service stressors.  The veteran asserts he should not be 
penalized for an inability to recall specifics as to his 
alleged in-service stressors, which prevents their 
verification.  

However, the medical evidence stating that the veteran's 
inability to recall information is due to trauma cannot serve 
as the supporting evidence showing that the trauma actually 
occurred.  Cohen, 10 Vet. App. at 145; Moreau, 9 Vet. App. at 
396.  See, e.g., Swann v. Brown, 5 Vet. App. 229 (1993) (a 
medical opinion that relies on history as related by the 
veteran is no more probative than the facts alleged by the 
veteran).  By similar reasoning, that medical evidence cannot 
also serve as the sole basis for finding that the veteran 
engaged in combat.  Moreover, it is patently obvious that the 
veteran's statements cannot serve as credible corroboration 
of his own allegations as to in-service stressors or combat 
status.  Such action would constitute impermissible 
bootstrapping.   

Accordingly, after careful review of the evidence of record, 
the Board finds that the veteran did not engage in combat 
with the enemy during active service in Vietnam.  Moreover, 
the Board finds no credible evidence supporting the 
occurrence of the veteran's alleged in-service stressors.  
There is no approximate balance of negative for and against 
the veteran on either issue.  Therefore, the Board finds that 
the preponderance of the evidence is against service 
connection for PTSD.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b); 
38 C.F.R. §§ 3.303, 3.304; 66 Fed. Reg. at 45,630 (to be 
codified as amended at 38 C.F.R. § 3.102).   


ORDER

Service connection for PTSD is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 



